           Case 1:17-cv-04176-CM Document 87 Filed 07/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    UNITED STATES OF AMERICA, et al. ex rel.
    ARASH MOHAJER and CHRISTOPHER C.                            17 Civ. 4176 (CM)
    PETERSON,

               Plaintiffs,

                  v.

    OMNICARE, INC.,

               Defendant.


     NOTICE OF THE GOVERNMENT’S OPPOSITION TO DISMISSAL OF CERTAIN
      CLAIMS OF RELATOR ON THE BASIS OF THE PUBLIC DISCLOSURE BAR

         Pursuant to the False Claims Act (“FCA”), 31 U.S.C. § 3730(e)(4)(A), the United States

exercises its right to object to dismissal of the Amended Complaint of relators Arash Mohajer

and Christopher C Peterson on the basis of the public disclosure bar for those claims accruing on

or after March 23, 2010.1

         The False Claims Act states in pertinent part:

         The court shall dismiss an action or claim under this section, unless opposed by the
         Government, if substantially the same allegations or transactions as alleged in the action
         or claim were publicly disclosed—(1) in a Federal criminal, civil, or administrative
         hearing in which the Government or its agent is a party; (ii) in a congressional,
         Government Accountability Office, or other Federal report, hearing, audit, or
         investigation; or (iii) from the news media, unless the action is brought by the Attorney
         General or the person bringing the action is an original source of the information.

31 U.S.C. § 3730(e)(4)(A) (2010) (emphasis added). Pursuant to the statute, if the United States

objects to a motion to dismiss on the ground of public disclosure, the motion cannot be granted.



1
       The public disclosure bar of the FCA was amended on March 23, 2010. In Graham
County Soil and Water Conservation Dist. v. U.S. ex rel. Wilson, 559 U.S. 280, 283 n.1 (2010),
the Supreme Court held that this amendment was not retroactive. Thus, it applies only to claims
submitted on or after the effective date of the amendments.
          Case 1:17-cv-04176-CM Document 87 Filed 07/17/20 Page 2 of 2




See, e.g., U.S. ex rel May v. Purdue Pharma L.P., 737 F.3d 908, 917 (4th Cir. 2013); U.S. ex rel.

Griffith v. Conn., 117 F. Supp. 961, 967 n.1 (E.D. Ky. 2015).

       In submitting this notice, the United States objects to the dismissal of the action pursuant

to the public disclosure bar of the relators’ claims that accrued on or after March 23, 2010, and

therefor, the defendants’ motions to dismiss on this ground should be denied.



Dated: July 17, 2020
       New York, New York
                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney for the
                                                     Southern District of New York

                                              By:     /s/ Mónica P. Folch
                                                     JEFFREY K. POWELL
                                                     MÓNICA P. FOLCH
                                                     JENNIFER JUDE
                                                     SAMUEL DOLINGER
                                                     LUCAS ISSACHAROFF
                                                     Assistant United States Attorneys
                                                     86 Chambers Street, 3rd Floor
                                                     New York, New York 10007
                                                     Tel. (212) 637-2800
